DETAILED ACTION
1.	Claims 1-5 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Specifically the instant application is a 371 of PCT/JP2017/005236 02/14/2017 which claims priority to foreign application 2016-052537 filed in JAPAN with the filing date of 03/16/2016.
Response to Arguments
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.
	i)	Following Applicants arguments and amendments the previously presented 101 rejections are MAINTAINED. Applicants have quoted their amended claim language then stated that the claim “cannot be practically performed in the human mind because the human mind cannot practically search” for data and therefore is not directed to a mental process. No explanation has been provided to support their assertion. As such the rationale for mental processes is maintained in that other than reciting generic computer components the claim can be practically performed in the mind with aid of a pencil and paper. Specifically the searching for data can either constitute a person looking at mesh images and determining a match visually or using a computer as a generic extra solution activity in that searching for data is clearly a generic computer function and the claims do not recite any improvement to a computer but rather merely evaluation of mesh images as explained in the 101 rejection below.
 Therefore the 101 rejection is MAINTAINED.
	ii)	Following Applicants arguments and amendments the previously presented 112 analysis and rejections were WITHDRAWN. However upon further review it appears Examiners have removed the term “similar” in some instances and kept the term in other instances. The Examiner has provided a 112 rejection below to that effect.
“The Office Action compares this step to "automatically combine the searched common mesh data with the difference mesh data to create current mesh data corresponding to the input current shape data," as set forth in previously presented claim 1. However, guessing at every combination of rows and columns of an adjacency matrix does not at all compare to "automatically combine the difference mesh data with the disposition common mesh data to create current mesh data corresponding to the input current shape data," as set forth in claim 1.” The Examiner notes two difference issues with this analysis. The combination of rows and columns of an adjacency matrix are representative of the shape decomposition part, see Figure 10 and [0024]. This adjacency matrix is used to search for shapes as in [0053] “thereby searches for the points, lines and faces that were added during the shape decomposition (S402)” as well as “[0083] Subsequently, when the existing analysis model search button 706 is pressed by the user, the hexahedral mesh generator extracts the shape decomposition part (part where the shape decomposition was executed) from each existing analysis model stored in the existing analysis model database 140 (see FIG. 1) by use of the shape decomposition part extracting module 150.” Second, as far as the “guessing” argued by Applicants the claim makes no such statement. In fact [0092] explicitly recites that a search is performed for every combination in order to match the adjacency matrix and as an alternative an optimization technique such as a genetic algorithm, also not “guessing”, may be used to find the match, “Specifically, the shape comparison module 160 may successively replace (exchange) rows and columns of the adjacency matrix of the analysis model generation target 601 for every possible combination and successively check whether a part (submatrix) identical with the adjacency matrix of the shape decomposition part 901 is formed or not.  Alternatively, the shape comparison module 160 may also search for suitable combinations of row/column replacements by means of an optimization technique such as the genetic algorithm approach.” This represents two types of searching routines, both of which conform to the broadest reasonable interpretation of the claims as presented. Therefore the prior art rejection is MAINTAINED.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

In view of Step 1 of the analysis, claim(s) 1 is directed to a statutory category as a machine and claim 5 is directed to a statutory category as a process.
 In view of Step 2A, Prong One, the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Specifically the claims are directed to an abstract idea in the form of a mental process.
The steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a database” nothing in the claim elements precludes the steps from practically being performed in the human mind. Specifically, as per claim 1 “an existing model database that associates analyzed existing shape data, which is computer-aided design (CAD) data, with existing mesh data that is an analysis result of the existing shape data; receive input of current shape data, which is CAD data” represents merely data storage as insignificant extra solution activity,  “repeat a processes of comparing each shape element of the input current shape data with each shape element of the existing shape data, automatically determining and including a set of shape elements that are identical to each other as a result of the comparison as common shape data, determining a set of shape elements that are different from each other as difference shape data, automatically comparing each shape element of the previously determined difference shape data with each shape element of the existing shape data, determining and including a set of shape elements that are similar to each other as a result of the comparison as the common shape data, and determining a set of shape elements that different from each other as a next difference shape data,” could constitute a person visually comparing the differences between two shape elements, “search for corresponding existing mesh data using the common shape data as a search key and extract common mesh data as a search result, create difference mesh data based on the difference shape data,” corresponds to a person looking through a set of similar shapes to find a common shape, and “dispose each common mesh data at a corresponding position of the current shape data and set the disposition result as disposition common mesh data, and automatically combine the difference mesh data with the disposition common mesh data to create current mesh data corresponding to the input current shape data.” involves a person combining elements from both common and different shapes to arrive at the final shape data. Once again, but for the recitation of a generic computer component 
Thus, the claim recites an abstract idea in the form of a mental process.
	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of a database which at best represents mere data gathering. This generic data gathering limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the database steps are considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The additional elements in the claim are directed to the well understood, routine, and conventional activity of iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) and vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018). See MPEP 2106.05.
	Therefore claim 1 is rejected. Claim 5 is similarly rejected.

Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i)	Claims 1 and 5 recite “are similar to each other.” The term "similar" in claims 1 and 5 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b)(III)(C) "Similar" The term "similar" in the preamble of a claim that was directed to a nozzle "for high-pressure cleaning units or similar apparatus" was held to be indefinite since it was not clear what applicant intended to cover by the recitation "similar" apparatus. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). A claim in a design patent application which read: "The ornamental design for a feed bunk or similar structure as shown and described." was held to be indefinite because it was unclear from the specification what applicant intended to cover by the recitation of "similar structure." Ex parte Pappas, 23 USPQ2d 1636 (Bd. Pat. App. & Inter. 1992).” This renders the claims vague and indefinite. 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Muto et al. U.S. Patent Publication No. 2014/0035809.

Regarding Claim 1: The reference discloses An analysis model creation assistance device comprising: 
an existing model database that associates analyzed existing shape data, which is computer-aided design (CAD) data, with existing mesh data that is an analysis result of the existing shape data; and a processor coupled to the existing model database, programmed to: receive input of current shape data, which is CAD data, (Muto. [0012], “an existing analysis model database which stores data of shapes of existing analysis models before undergoing shape decomposition.”)
repeat a processes of comparing each shape element of the input current shape data with each shape element of the existing shape data, automatically determining and including a set of shape elements that are identical to each other as a result of the comparison as common shape data, (Muto. [0083] “Subsequently, when the existing analysis model search button 706 is pressed by the user, the hexahedral mesh generator extracts the shape decomposition part (part where the shape decomposition was executed) from each existing analysis model stored in the existing analysis model database 140 (see FIG. 1) by use of the shape decomposition part extracting module 150.”) determining a set of shape elements that are different from each other as difference shape data, automatically comparing each shape element of the previously determined difference shape data with each (Muto. [0009] “Meanwhile, in the technique decomposing the analysis model generation target into the similar parts (similar to existing analysis models) and the dissimilar part and generating new mesh for the dissimilar part while employing the meshes of the existing analysis models for the similar parts (e.g., JP-2007-122205-A)”)
search for corresponding existing mesh data using the common shape data as a search key and extract common mesh data as a search result, create difference mesh data based on the difference shape data, (Muto. [0053] “Subsequently, the shape decomposition part extracting module 150 compares the post-decomposition shape data 203 with the pre-decomposition shape data 202 and thereby searches for the points, lines and faces that were added during the shape decomposition (S402).  Specifically, the shape decomposition part extracting module 150 makes association between the pre-decomposition shape (solid model) and the post-decomposition shape (decomposed volumes) by using the identifiers (e.g., numbers), coordinate values, etc. of the points, lines and faces and regards points, lines and faces existing in the post-decomposition shape (decomposed volumes) and not existing in the pre-decomposition shape (solid model) as the points, lines and faces added during the shape decomposition.”)
dispose each common mesh data at a corresponding position of the current shape data and set the disposition result as disposition common mesh data, and automatically combine the difference mesh data with the disposition common mesh data to create current mesh data corresponding to the input current shape data. (Muto. [0092] “Specifically, the shape comparison module 160 may successively replace (exchange) rows and columns of the adjacency matrix of the analysis model generation target 601 for every possible combination and successively check whether a part (submatrix) identical with the adjacency matrix of the shape decomposition part 901 is formed or not.  Alternatively, the shape comparison module 160 may also search for suitable combinations of row/column replacements by means of an optimization technique such as the genetic algorithm approach.”)

Regarding Claim 5: See rejection for claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Muto et al. U.S. Patent Publication No. 2014/0035809 in view of Furuya et al. U.S. Patent Publication No. 2012/0239359.

Regarding Claim 2: Muto does not explicitly recite however Furuya recites The analysis model creation assistance device according to claim 1, wherein the processor is programmed to: determine that the shape elements are identical when the lengths of line segments that are the shape elements are identical. (Furuya. [0076] “When a portion of the part name of the input part matches that in the database, it may be regarded that the parts are similar when an error in the maximum side lengths, the volumes, and cross sectional shapes are 10% or less, for example, as a result of comparing the maximum side lengths, the vertex numbers, the line segment numbers, the volumes, the cross sectional shapes, and the like of the parts.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the comparison of Furuya for the identical analysis of Muto since lengths of sides, areas, and volumes are fundamental parts of shape and would provide the most intuitive method of comparing and element which would ordinarily lack any other defining feature. 

Regarding Claim 3: Muto does not explicitly recite however Furuya recites The analysis model creation assistance device according to claim 1, wherein the processor is programmed to: determine that the shape elements are identical when the areas of surfaces or a sum of the lengths of sides configuring the surfaces that are the shape elements are identical. (Furuya. [0076] “When a portion of the part name of the input part matches that in the database, it may be regarded that the parts are similar when an error in the maximum side lengths, the volumes, and cross sectional shapes are 10% or less, for example, as a result of comparing the maximum side lengths, the vertex numbers, the line segment numbers, the volumes, the cross sectional shapes, and the like of the parts.” Area is used to calculate a volume as well.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the comparison of Furuya for the identical analysis of Muto since lengths of sides, areas, and volumes are fundamental parts of shape and would provide the most intuitive method of comparing and element which would ordinarily lack any other defining feature.

9.	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muto et al. U.S. Patent Publication No. 2014/0035809 in view of Cao et al. “3D shape regression for real-time facial animation.” ACM Transactions on Graphics (TOG) - SIGGRAPH 2013 Conference Proceedings | July 2013, Vol 32(4).

Regarding Claim 4: Muto does not recite however Cao recites The analysis model creation assistance device according to claim 1, wherein the processor is programmed to: wherein, in a process of determining the next difference shape data from the previous difference shape data, when a plurality of candidates of the common shape data that are identical to the difference shape data or the current shape data are present, adopt the largest common shape data among the candidates. (Cao. Section 4.4, first full paragraph, “As described in Algorithm 2, we first transform S′ to its most similar shape Sr in the original shape set {Soi } via a rigid rotation and translation (Ma). This transformation of S′ to S′∗ is intended to align S’ (and thus the face shape S for the current frame) with the 3D shape space as much as possible.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the common shape factor of Cao for the identical analysis of Muto since “we choose shapes similar to the transformed shape S ′∗ for regression, and transform the regression result back. The reason for doing so is that regression without using the transformation Ma computes a linear interpolation of the shapes in the training data as the regression result. If the 3D facial shape for the current frame has a head orientation quite different from the shapes in the training data, linear interpolation cannot produce a good result because rotation is a nonlinear transformation. We solve this problem by computing a transformation Ma from S ′ to its most similar shape Sr in the original shape set {S o i }.” (Cao. Section 4.4, paragraph 5)
Conclusion
10. 	All Claims are rejected.		

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



April 9, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128